


--------------------------------------------------------------------------------



CONTRACT OF EMPLOYMENT



--------------------------------------------------------------------------------





BETWEEN:         


MACH Sàrl, having its registered office in L-5326 Contern, 15, Rue Edmond
Reuter, a wholly owned subsidiary of Syniverse Holdings, Inc., a Delaware
Corporation


hereinafter the “Employer”




AND:        


Morten Brogger, residing in L-2335 Luxembourg, 27, Rue N-S Pierret


hereinafter the “Employee”


together the “Parties”




IT IS AGREED AS FOLLOWS:


ARTICLE 1: DURATION OF THE CONTRACT/ TYPE OF CONTRACT


The present employment contract (“the Contract) is concluded for an indefinite
period and will enter into force on July 1, 2013. It is concluded on a full-time
basis.




ARTICLE 2: SENIORITY


Parties recognize the Employee’s seniority as of November 8, 2006.


ARTICLE 3: FUNCTIONS- JOB DESCRIPTION


3.1. The Employee is hired as a “Chief Sales Officer”.


The Employee’s functions will include responsibility for leading global Sales
teams to:
•
Expand customers globally with significant year over year new sales and revenue
growth in Europe, Middle East, Africa, Asia, and India;

•
Deliver on Company revenue, growth, and EBITDA objectives worldwide;

•
Maintain and grow new business and revenue from existing customers;

•
Drive improvement in customer satisfaction and employee engagement;

•
Actively participate as a senior leader in creating and delivering the strategic
direction of the Company; and

•
Actively participate in and support the Syniverse/former MACH integration plan
successfully delivering on the objectives in a timely manner.



3.2. The Employer shall have the right to assign the Employee other activities
that can reasonably be expected from the Employee and that are in accordance
with the Employee’s knowledge, abilities and performance to the extent that this
should be required for business reasons.


3.3. The modification of one or several elements of the Employee’s position,
taking into account the professional and personal abilities of the Employee and
the requirements of the Employer, may in no event be regarded as an amendment to
an essential element of the Contract.


3.4. The Employee will carry out his duties for the best of the Employer and
according to the Employer’s interests.


ARTICLE 4: POWERS OF THE EMPLOYER


4.1. The Employee shall execute totally and in good faith every instruction and
directive of the Employer.


4.2. The Employee shall report to the CEO, or to any other person appointed by
the Employer.




ARTICLE 5: PLACE OF EMPLOYMENT


5.1. The Employee’s principal place of work will be in the Grand Duchy of
Luxembourg,
15 rue Edmond Reuter L-5326 Contern.


5.2. The Employee will make all the trips that appear to be necessary for the
performance of the Contract. The Employee shall undertake such travel as the
Employer deems necessary or desirable for the proper performance of his duties
or for his training. Such travel, if previously agreed by the Employer, shall be
at the Employer’s expenses, within the limits of the Employer’s guidelines.


5.3. The Employer shall have the right to change the location of the workplace
according to the needs of the Employer and the Employee expressly agrees that
the place of employment shall not be regarded as an essential element of the
Contract.




ARTICLE 6: WORKING HOURS


6.1. The Employee shall work full-time forty (40) hours a week as follows:
Normal working hours are from 9 a.m. to 6 p.m., from Monday to Friday. Lunch
break is one (1) hour.
 
6.2. The Employer shall have the right to change the working hours according to
the needs of the Employer and it is expressly agreed by the Employee that the
working hours shall not be regarded as an essential element of the Contract.


6.3. It is expressly agreed that the Employee is a senior executive within the
meaning of Article L. 211-27(5) of the Labour Code, and is, as a consequence,
not subject to the restrictions relating to overtime work nor entitled to
overtime compensation in accordance with Article L. 211-3 paragraph 6 of the
Labour Code. The Employee undertakes to apply his full working capacity and all
his knowledge and skills in the service of the Employer.




ARTICLE 7: PERFORMANCE


7.1. The Employee agrees to devote all of his time and energy to the business of
the Employer and shall act at all times in accordance with instructions received
from the Employer and for the exclusive benefit of the Employer. During the term
of his engagement, the Employee shall not undertake any other employment or
engagement outside the Employer, except as otherwise explicitly agreed in
writing between the Parties. It is furthermore agreed that the Employee must not
during his employment, directly or indirectly, engage in any business activities
in direct or indirect competition with the Employer, including the holding of
shares or participation in any business enterprises or companies conflicting
with the Employer’s interests, without the prior written consent of the
Employer’s Board of Directors.


7.2. For the duration of the employment, the Employee shall not, without the
written consent of the Employer in each single case, be entitled to hold any
other employment, occupation or office, provided, however, that the Employee
shall be entitled to accept up to 2 positions as board member of other companies
than the Employer upon approval of the Employer, such approval not to be
unreasonably withheld.


7.3. The Employee shall not accept any political or social mandates or
appointments without the prior written authorization of the Employer.




ARTICLE 8: REMUNERATION


8.1. As compensation for the full and faithful performance of the services to be
rendered by the Employee to the Employer, the Employer shall pay to the Employee
a gross monthly salary of €29,166.67 euros per month paid over 12 equal
installments (index 756,27.)


8.2. The Employee’s remuneration shall be payable monthly in arrears no later
than the end of each calendar month after deduction of social security
contributions and all applicable withholding tax on salaries and other mandatory
charges (if any), onto the bank account indicated by the Employee.


8.3. It is expressly agreed that any additional bonus, premium, grant of stock
or stock options or payment of any nature not arising from any legal regulation,
granted to the Employee, shall be deemed to be a gift, whatever their frequency
and their amount and may therefore not be considered as a vested right to the
benefit of the Employee.




ARTICLE 9: CAR


The Employee shall continue to be entitled to a company car, respectively a car
allowance, up to a leasing amount of EUR 1,000.- per month until the end of the
leasing period, after which the Employee shall be entitled to the car allowance.




ARTICLE 10: BUSINESS EXPENSES


The Employer shall reimburse the Employee all reasonable business expenses
properly incurred in the service of the Employer upon presentation of receipts
or other appropriate evidence in accordance with the rules and directions
applicable thereto.




ARTICLE 11: ANNUAL INCENTIVE PLAN


11.1. The employee will be eligible to participate in the Syniverse Annual
Incentive Plan (AIP) with a target annual bonus of 70% of base salary contingent
on achievement with respect to any calendar year of performance objectives as
approved by the Syniverse Board Compensation Committee. Eligibility and any
payments made under this Plan will be governed solely under the terms of the
Plan and applicable Company policy as may vary from time to time. The payment of
any bonus or additional compensation, even if it is made repeatedly or
regularly, irrespective of its amount, is payable entirely at the Company’s
discretion and is not a contractual entitlement.




11.2. The Employee acknowledges that the Employer has the right to unilaterally
amend or cease to apply the Incentive plan on a discretionary basis and that no
acquired rights might be created to his benefits.




ARTICLE 12: STOCK OPTIONS PROGRAMME


The Employee shall be eligible to participate in the Long Term Incentive Plan
subject to the approval of the Syniverse Board Compensation Committee. The
Employee’s participation and the conditions applying to such participation shall
be regulated into an “Employee Stock Option Agreement” and into a “Management
Stockholders Agreement” that the Employee shall be required to sign and abide
by.




ARTICLE 13: ANNUAL HOLIDAY


13.1. The Employee is entitled to 30 paid working days holiday per calendar
year, to be taken at such time or times as may be approved by the Employer or
such person(s) as the Employer shall designate from time to time.


13.2 Accrued holiday rights must be taken during the reference period ranging
from January to December of any given year. In case the Employee has not been
able to use their entire yearly holiday entitlement, they will be able to carry
forward a maximum of 5 days to be used at a maximum before the end of the first
quarter of the following year.


13.3. If the employment terminates during the course of a calendar year, the
Employee will be entitled to one twelfth of the annual holiday not yet taken for
each full month worked, which can be paid by the Employer or granted as days off
before the termination of the Contract.


13.4. The Employee will also be eligible for leave on Luxembourg public
holidays.




ARTICLE 14: DISABILITY FOR WORK


14.1. In the case of disability for work on account of illness and/or accident,
and extended duration of this disability, the Employee must immediately inform
the Employer of the reason for his absence the same day. The Employee is
required to provide the Employer at the latest at the end of the third day of
disability for work, with a medical certificate in which the beginning and the
expected duration of disability is stated.


14.2. If the duration of the disability for work lasts longer than the period
initially stated in the certificate, the same procedure as above-mentioned must
be followed.


14.5. Upon request of the Employer, the Employee shall agree to a medical
counter-examination by a doctor duly authorised to practice medicine in
Luxembourg to be appointed by the Employee from a list of three persons proposed
by the Employer.




ARTICLE 15: TERMINATION OF THE EMPLOYMENT CONTRACT


15.1. Other than in the case of gross misconduct or wrongdoing of the Employee,
the Contract may be terminated by the Employer with a notice period of 6 months.


15.2. Other than in case of gross misconduct or wrongdoing of the Employer, the
Contract may be terminated by the Employee with a notice period of 6 months.


ARTICLE 16. CONFIDENTIAL INFORMATION


16.1. The Employee shall keep secret and shall not at any time whether during
this employment following the termination thereof for whatever reason use for
his own and/or any other person’s advantage or disclose to any third party any
information about the internal matters of the Employer, its parent company or
other group companies, including especially in relation to the financial
situation, business activities, customers and employees, in so far as such
information is confidential or a business secret.


16.2. The Employee shall promptly communicate to the Employer all ideas,
inventions, modifications, improvements, processes, formulae, materials,
know-how, designs, models, prototypes, trademarks, sketches, drawings, plans and
other matters (intellectual property) (whether or not capable of protection by
any contractual, statutory or other form of protection of intellectual property)
which at any time during the term of the Employee’s employment the Employee
alone or jointly with others may devise or discover in the course of the
Employee’s performance for the Employer of his duties. Such intellectual
property rights, including all rights deriving from such intellectual property
rights, shall belong to the Employer without payment of consideration.


16.3. The Employee undertakes to sign such statements and permits as are
required by the Employer for the purpose of transferring, registering or
obtaining the above rights in the name of the Employer.


16.4. Upon termination of his employment for whatever reason, the Employee shall
return to the Employer all material, reports, manuals, correspondence, files,
customer lists and other material belonging to the Employer.


16.5. The Employee shall not be entitled to exercise a retention right or lien
on such materials.




ARTICLE 17. E-MAIL AND INTERNET


The Employee agrees that the Employer, if deemed necessary by the Employer, for
the sake of the operation or security, may monitor and read the Employee’s
e-mails and Internet use, including checking that the Employer’s E-mail and
Internet Policy is being observed. The Employee’s consent further includes
private e-mails, even if they are marked “private” or “confidential” or
otherwise indicate that the content of the e-mail is private but only to the
extent it is necessary to check that the e-mails are not Company-related. If and
when the Employer learns that the content of an e-mail is strictly private, the
Employer shall immediately refrain from further reading and monitoring of the
e-mail.


ARTICLE 18: INTELLECTUAL PROPERTY RIGHTS


The Employer shall have title to all inventions, know-how, improvements,
copyrighted works, software, development of new systems and products, etc..,
brought into existence by the Employee as a result of or as part of his
employment with the Employer, irrespective of the medium in which they exist.
Unless otherwise prescribed by mandatory rules of law, the Employee shall not be
entitled to separate consideration for this, as allowance was made for this when
the Employee’s salary was fixed.




ARTICLE 19: RETURN OF MATERIAL AND EFFECTS


19.1. In the event that the Employee is released or suspended from his duties,
the Employee shall upon the Employer’s request immediately return all material
and effects belonging to the Employer, including keys / key card, mobile
devices, computer, Company credit card, Employer car etc.




19.2. Upon termination of the employment, the Employee shall return all material
and all effects belonging to the Employer. The Employee is not entitled to
exercise any lien on such material or effects, not even if the Employee has a
claim against the Employer.




ARTICLE 20: NON-COMPETITION


20.1. For a period of 12 months from the termination date (the non-compete
period) the Employee shall adhere to the non-competition and non-solicitation
clauses as defined below:


20.2. For a period of one year after the termination of employment with the
Company for any reason, the Employee shall not solicit, induce, attempt to hire,
or hire any employee of the Company or any Affiliate (or any other person who
may have been employed by the company or any Affiliate during the term of his
employment with the Company), or assist in such hiring by any other person or
business entity or encourage any such employee to terminate his or her
employment with the Company or any Affiliate.


20.3. For a period of one year after the termination of employment with the
Company for any reason, the Employee shall not conduct or actively propose to
conduct business, directly or indirectly, or own, manage, control, participate
in, consult with, be employed by or in any manner engage in any business
competing with the business of the Company or any Affiliate.


20.4. Breach of this non-competition clause may be refuted by means of
preliminary injunction without collateral security, and breach entails liability
in damages to be paid to the Employer. In addition to compensation for
substantiated loss, the Employee is obliged to pay an agreed penalty in the
amount of 12,000 EUR for every breach. Payment of the agreed penalty or
compensation does not annul the non-competition clause.


20.5. For the purpose of this non-competition clause, “termination” is construed
as the date until which the Employee receives salary from the Employer
notwithstanding if the Employee is released from his duties at an earlier date.


20.6. During the non-compete period, the Employee undertakes to inform the
Employer of any relevant business activity.


20.7. The Employer may terminate this non-competition clause with one month’s
notice to expire at the end of a month.




ARTICLE 21: DATA PROTECTION


21.1. Further to the provisions of the law of 2 August 2002 on the Protection of
Persons with regard to the Processing of Personal Data, the Employee
acknowledges that the Employer records personal data of the Employee. The
Employee authorises the Employer to process such data for the purpose of the
administration of this Contract and to allow the Employer to comply with its
legal obligations in particular as regards payroll administration and social
security deductions. The Employee authorizes the Employer to transfer any such
nominal data to its duly appointed payroll administrator. Any personal data of
the Employee will be stored for the time required by applicable laws and
regulations.


21.2. The Employer is the data controller. Upon written request, the Employee
will be given the right to access his personal data stored by the Employer and
to update and correct any data which is inaccurate.




ARTICLE 22: APPLICABLE LAW- JURISDICTION- GENERAL PROVISIONS


22.1. The Contract shall be governed by and construed in accordance with the
laws of the Grand Duchy of Luxembourg. Matters not expressly provided for in the
Contract, shall be governed by applicable Luxembourg laws and regulations, and
especially by the Labour Code.


22.2. Any dispute arising out of the existence, performance, the interpretation
or the termination of the Contract shall be submitted to the exclusive
jurisdiction of the courts of Luxembourg, unless the Employee’s principal place
of work is not Luxembourg, in which case jurisdiction shall lie with such
principal place of work.


22.3. The Contract replaces and supersedes any previous employment contracts or
contractual arrangement between the Parties, which are deemed null and void upon
the execution of the Contract.








/s/ Leigh Hennen                    /s/ Morten Brogger
Employer                         Employee




_____________________
Employer

